Title: To Thomas Jefferson from James Wilkinson, 1 March 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans, March 1st. 1807—
                        
                        I transmit this by a Vessel bound to Baltimore, to cover a duplicate of my letter of the 26th. Ulto. and to
                            trespass some further details on your patience.
                        The enclosed Extract of a letter from S. Dinsmore, will apprize you of the State of things at Natchez, and
                            particularly the Situation of Blennerhassett, Tyler, Ralston and Floyd. Should these men be left to the Mummery of a
                            trial, before a tribunal which has not cognizance of their Offences, they will certainly be discarged—Your Wisdom then
                            Sir, will deside whether, they ought not to be called before the Supreme Court of the United States by some regular
                            process—For the Testimony of Doctor Carmichael clearly proves that Ralston and Floyd were associates of B-r, and privy to
                            his illicit designs, and also that A-r was an associate, and had been sent by Burr to me on a sinister mission. You Know
                            better than I do Sir, how to estimate the Testimonies to be deduced from these premises, and will I have no doubt direct
                            the necessary Stepts for their obtension.—
                        We have just received reports by Several letters from the Town of Mobile, dated the 20th. and 21st. Instants,
                            that Burr has been apprehended in the Settlement of the Tombigbee, by Lieut. Ganes, and carried prisoner to Fort Stoddert. It is said he was discovered on the 18th. at a Village called Wakefield, about 35
                            miles from Fort Stoddert, and that Lieut. Gaines intercepted him on the road the next day. The account is circumstantial,
                            but as I have no report from Mr. Gaines, I doubt its truth. You have under cover the Copy of one letter on which this
                            report is founded.—
                        In a former letter, moved by a glow of Philanthrophy after hearing an affecting tale, I named to you Colo.
                            Tousard, for this I pray you forgive me—I have not seen or heard from the Man Since the year 1800, and I knew little of
                            him then—Now I am well assured he has long Since forfeited all claim to the consideration of the United States.—With
                            Great respect & attachment, I am Sir, your grateful and obliged
                        
                            Ja Wilkinson.
                            
                        
                    